DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s preliminary amendment filed 10/7/2021, are acknowledged.  Claims 1, 2, 5, 6, 10, 11 and 15-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19 and 21 include more cancer types than does claim 17, from which they depend. Thus, they do not include all the limitations of the claim upon which they arguable depends and thus are improper.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 20 is rejected insofar as it depends from claim 19

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neill (US 2019/0126027).
Regarding claim 1, O’Neill teaches an “antibiotic(s) may be encapsulated within a microsphere . . . the microsphere may comprise one or more . . . polysaccharides.”  Para. [0008].  Danurobicin is disclosed as an antibiotic.  See id.  Hyaluronic acid is disclosed as a polysaccharide.  See para. [0024].  According to O’Neill, “the microsphere wall may protect the antibiotic(s) and/or antiseptic(s) during delivery and/or enhance the penetration capability of the antibiotic and/or antiseptic.”  Id.  
	Regarding claims 15 and 16, “[t]he average diameter of the microspheres may range from about 0.1 µm to about 500 µm.”  Para. [0025].

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 10, 11, 15-18 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 102 ((a)(1)) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ciach et al. (US 2015/0072946).
	Regarding claim 1, Ciach et al. relates to a process for the preparation of nanoparticles from polysaccharides.  See Title.  The polysaccharides is preferably dextran, glycogen, hyaluronic acid, heparin, alginic acid and carrageenan (current claims 2 and 11). See para. [0014].  The invention “allow[s] covalent bonding of therapeutic compounds which are sensitive to aggressive environment.” Para [0007].  Danurobicin is disclosed as an active substance (current claim 10). See para. [0013].  
Ciach et al. does not expressly teach encapsulation.  However, it does teach that the active substance could be accumulated in the nanoparticles . . .in hydrophobic areas.”  Para. [0009].  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.  Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  Here, because the agents and polysaccharide are similar and the agent may accumulated in the nanoparticle, this would read on Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 15, Ciach et al. teaches “nanoparticles with diameters of about 50 nm to about 200 nm having suitable surface properties, could circulate for a long time in the blood avoiding elimination.”  Para. [0005].
	Regarding claim 16, Ciach et al. teaches measuring the distribution of diameters after resuspending in water which implies a “hydrated state.”  See para. [0027].  
	Regarding claims 17 and 21, Ciach et al. teaches that “long circulating nanoparticles tend to accumulate in areas of tumors” and “polysaccharide nanoparticles with a drug would penetrate more efficiently the cancer cells and kill them.”  This implies “administering an effective amount” of the claimed polysaccharide encapsulated anthracycline to treat a tumor.  Each of the claimed type of tumors are commonly treated with the disclose active agents.  Said differently, the claims active agents are commonly known to be used to treat a variety of cancers that include those claimed. 
Regarding claim 18, wherein clauses are not considered limitations because they merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5, 6, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciach et al. (US 2015/0072946) as applied to claim(s) 1, 2, 10, 11, 15-18 and  above, and further in view of Kaklamani et al., Clinical Breast Cancer, Vol. 4, Suppl., 1, S26-S33, April 2003.
Teachings of Ciach et al. are discussed above.
Ciach et al. does not teach epirubicin.
	Kaklamani et al. teaches that doxorubicin and epirubicin are the most widely used anthracyclines for treatment of breast cancer.  See Abstract.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings Ciach et al. with that of Kaklamani et al.  The rationale for the conclusion of obviousness would be the simple substitution of epirubicin for doxorubicin to obtain predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618